DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action responds to the remarks and argument filed by applicant on August 11, 2021 in response to the Office Action mailed on May 13, 2021.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 14 and 22-28 are rejected under 35 U.S.C. § 101. The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 14 and 22-18 are directed to the abstract idea of managing service request resolution system. Further, the claim(s) as a whole, when examined on a limitation-by-limitation basis and in ordered combination do not include inventive concept.
The Federal Circuit has repeatedly emphasized that “the key question is ‘whether the focus of the claims is on the specific asserted improvement . . . or, instead, on a process that qualifies as an “abstract idea” for which computers are invoked merely as a tool.’”  Visual Memory LLC v. Nvidia Corp., No. 2016-2254 (Fed. Cir. Aug. 15, 2017) (referring to Enfish LLC v. Microsoft Corp. et al., Appeal No. 2015-1244 (Fed. Cir. 2016)).  “In this regard, [examiners] must articulate with specificity what the claims are directed to.”  Thales Visionix 
 	Furthermore, “[t]he ‘novelty’ of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the § 101 categories of possibly patentable subject matter.”  Diamond v. Diehr, 450 U.S. 175, 188-89 (1981).  “The fact that an identifier [or utilization of the underlying abstract idea] can be used to make a process more efficient . . . does not necessarily render an abstract idea less abstract.”  Secured Mail Solutions, LLC v. Universal Wilde, Inc., Appeal No. 2016-1728 (Fed. Cir. Oct. 16, 2017).  Importantly, the CAFC “ha[s] held that speed and accuracy increases stemming from the ordinary capabilities of a general purpose computer ‘do[] not materially alter the patent eligibility of the claimed subject matter.’”  Intellectual Ventures I v. Erie Indemnity, Appeal No. 2017-1147 (Fed. Cir. 2017) citing Bancorp Servs., L.L.C. v. Sun Life Assurance Co. of Can. (U.S.), 687 F.3d 1266, 1278 (Fed. Cir. 2012).  However, “some improvements in computer-related technology when appropriately claimed are undoubtedly not abstract, such as chip architecture, an LED display, and the like.”  Enfish, 822 F.3d at 1355. 
Here, the examiner finds the claims are not directed to “an improvement to computer technology," such as found in Enfish, but to the abstract idea itself.1  Examiners have been 
 	Mathematical Concepts
Mathematical relationships
Mathematical formulas or equations
Mathematical calculations

Mental Processes
Concepts performed in the human mind (including an observation, evaluation, judgment, opinion)

Certain Methods of organizing human activities
Fundamental economic principles or practices (including hedging, insurance, mitigating risk)
Commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)
Managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)

 	As indicated above, the claims are directed to similar concepts. Therefore, the claims are found to be directed to abstract idea. 

Prong two considerations:
Limitations that are indicative of integration into a practical application:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo

Limitations that are not indicative of integration into a practical application:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) 
Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) 
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)
The claims do not integrate the abstract idea to a practical application because they merely generally link the use of the judicial exception to a particular technological environment. 
	The claim elements that are considered the abstract idea are highlighted and the additional limitations are in boldface font below:
A computer-implemented method of resolving service requests from customers, the method comprising:
maintaining, in a plan maintenance system component, one or more plans that include an inventory data structure detailing inventory of a plurality of customers;
maintaining, in an expert guidance maintenance component, a request resolution data structure including possible actions to resolve requests in respect of items of inventory detailed in the inventory data structure;
activating and/or deactivating components of the request resolution data structure by use of an expert guidance system, wherein activation or deactivation of components is effected according to the plan of the customer;
assigning a priority to each action within the request resolution data structure; assigning a
priority to each source of the request;
assigning a priority to each location associated with each source of the request; and
calculating a total priority of the request with the total priority based upon one or more of the priorities assigned to each action, source of the request, or location: and 

The claims do not include additional elements, (individually or as an ordered combination), that are sufficient to amount to significantly more than the judicial exception because the component and data structure cited in dependent claims merely perform routine functions.

Significantly More Analysis
	A primary consideration when determining whether a claim recites “significantly more” than abstract idea is whether the additional element(s) are well-understood, routine, conventional activities previously known to the industry.  See MPEP 2106.05(d).  “If the additional element (or combination of elements) is a specific limitation other than what is well-understood, routine and conventional in the field, for instance because it is an unconventional step that confines the claim to a particular useful application of the judicial exception, then this consideration favors eligibility. If, however, the additional element (or combination of elements) is no more than well-understood, routine, conventional activities previously known to the industry, which is recited at a high level of generality, then this consideration does not favor eligibility.”  Id.      
	In accordance with the above guidance, the examiner has searched the claim(s) to determine whether there are any “additional elements” in the claims that constitute “inventive concept,” thereby rendering the claims eligible for patenting even if they are directed to an abstract idea.  Alice, 134 S. Ct. 2347 (2014).  
 	 

Additional Element 1 – The “component”, as generically claimed, are further considered recognized by the courts as performing well-understood, routine, and conventional functions related to receiving or transmitting data. 
Viewing the limitations as a combination, the claim simply ***, which is considered an abstract idea, conventional activity specified at a high level of generality in a particular technological environment. The indicated claims as a whole, considering the additional elements individually and as an ordered combination, do not amount to significantly more than the abstract idea. 
Dependent claims when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea without significantly more. These claims fail to remedy the deficiencies of their parent claims above, and are therefore rejected for at least the same rationale as applied to their parent claims above, and incorporated herein. Accordingly, when considered individually and in ordered combination, the examiner finds the claims to be directed to in-eligible subject matter.   
  	For the reasons stated, the examiner does not find the claims to recite eligible subject matter under 35 U.S.C. § 101.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12, 14 and 21-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doan et al (US 2012/0042318, hereinafter Doan), in view of Fisher (US 2012/0321071).
With respect to claims 1, 14 and 21 Doan discloses a service request resolution system for resolving one or more issues associated with requests from customers (abstract and paragraph [0015]), the system comprising: 
a plan maintenance comprising one or more processors to maintain plans that include an inventory data structure detailing inventory of a plurality of customers (abstract and paragraph [0015]); 
wherein: each action within the request resolution data structure is assigned a priority, each source of the request is assigned a priority, and each location associated with each source of the request is assigned a priority and one or more processors calculate a total priority of the customer request, with the total priority based upon one or more of the priorities assigned to each action, source of the request, or location (paragraphs [0015] and [0017] discloses assigning priorities to action such as problems causing financial losses), and 

Fisher teaches the feature of an expert guidance maintenance component comprising a request resolution data structure including possible actions to resolve the one or more requests in respect of items of inventory detailed in the inventory data structure (figures 21-22 and 30 and paragraphs [0197] –[0198]);
 and an expert guidance comprising one or more processors operable to dynamically activate and/or deactivate components of the request resolution data structure, an activation or deactivation of components effected according to a plan of a customer (figures 21-22 and 30 and paragraphs [0197] –[0198], [0208]-[0209]), and
one or more processors operable to determine a resource of a plurality of resources to which a service ticket for resolving an issue associated with the request is to be allocated, wherein the resource is allocated the service ticket in the absence of being provided details of the issue (figures 16, 34 and paragraphs [0069] and [0081]-[0083]).
Therefore it would have been obvious for one of ordinary skill in the art to have modified the feature of Doan to include the feature of an expert guidance maintenance component 
With respect to claims 2 and 22, Fisher further discloses the feature, wherein each action defined within the request resolution data structure is assigned a proficiency (figure 13).
With respect to claim 3, Fisher further discloses the feature, wherein the assigned proficiency is a minimum proficiency that an individual must have in order to attend to each action (paragraphs [0069] and [0081]).
With respect to claims 4 and 23, Fisher further discloses the feature, wherein each action is either one of a question pertaining to a service request or a task that requires execution as part of a resolution process (figure 7 and paragraphs [0069] and [0081]).
With respect to claims 5 and 24, Fisher further discloses the feature, where the system further comprises a customer service requirement maintenance component in which a service requirement data structure is maintained, the service requirement data structure defining one or more service requirements with respect to each customer (figures 5 and 6 and paragraphs [0197]- [0198]).
With respect to claims 6 and 25, Fisher further discloses the feature, wherein the system comprises an inventory mapping tool, enabling an inventory of a customer to be identified and maintained within the inventory data structure (paragraphs [0069] and [0081]).
claims 7, Fisher further discloses the feature, wherein the inventory data structure is operable to be updated to include additional inventory or delete existing inventory (paragraphs [0069] and [0181]).
With respect to claim 8, Fisher further discloses the feature, wherein the system comprises a tracking having one or more processors operable to maintain a service history in a service history data structure (paragraphs [0069] and [0081]).
With respect to claims 9 and 26, Fisher further discloses the feature, wherein the system further comprises a resource information maintenance component comprising one or more processors to maintain a resource data structure comprising a plurality resources available to resolve requests in respect of items of inventory (paragraphs [0069] and [0081]).
With respect to claims 10 and 27, Fisher further discloses the feature, wherein the expert guidance system, comprises one or more processors operable to dynamically activate or deactivate one or more of the plurality of resources within the resource data structure according to one or more minimum criteria associated with each resource (paragraphs [0069] and [0081]).
With respect to claim 11, Fisher further discloses the feature, wherein the one or more minimum criteria include one or more of skill, proficiency, compliance, experience and availability of the resource (figures 5-7 and paragraphs [0069] and [0081]).
With respect to claims 12 and 28, Fisher further discloses the feature, wherein the system further comprises one or more processors that determine the resource to which a service ticket associated with the service request is to be allocated, wherein the allocation is based upon the service request in combination with one or more of the following: the request resolution data structure in which one or more components are activated and/or deactivated according to the plan of the customer; the resource data structure in which one or more resources are activated and/or 

Response to Arguments
Applicant's arguments filed on August 11, 2011 have been fully considered but are not persuasive. 
With respect to 35 USC 101 rejection applicant argues that, “Applicant respectfully submits that the combination of technical features recited in the claimed invention contribute to the technical character and inventive concept of the invention such that the invention defines more than an abstract idea. In this regard, pending claim 1 recites a plan maintenance component to maintain plans (i.e., plans specific to each customer’s particular system requirements) that includes an inventory data structure detailing any associated inventory. Pending claim 1 also recites a request resolution data structure including possible actions to resolve one or more requests in respect of items of inventory detailed in the inventory data structure. Pending claim 1 further recites an expert guidance system operable to activate and/or deactivate components of the request resolution data structure according to the plan of a specific customer.”
Examiner notes that, the steps of maintaining, activating, assigning are collection of human activities without significantly more. 
With respect to 35 USC 103 rejection applicant argues that, “
The above passages of Doan et al do not disclose, teach, or suggest a plan maintenance
component, and clearly do not disclose a plan maintenance component comprising one more

Doan et al is concerned with the efficient categorisation (prioritisation) of a service request and
corresponding ticket to maintain efficient and consistent processing. Categorization of a service
ticket according to the system and method of Doan et al, appears to be on the basis of
information associated with historical (previous) service requests maintained in the ticket history
repository.”
	Examiner notes that, paragraphs [0015] and [0017] of Doan reference discloses assigning priorities to action such as problems causing financial losses stating, “A priority of a service request and the corresponding ticket is an indication of urgency associated with the service request. Prioritization of a ticket is a process of assigning a priority to the ticket. Priority of a service request may be determined by any method or selection process within the scope of the invention. For example, a service request for a problem that causes a computer to become inoperative may be prioritized higher than another service request for a problem that causes degradation in the performance of a computer. As another example, a service request from a client who has purchased a premium level of support services may be prioritized higher than a service request from another client who has purchased a basic level of support services. As another example, service requests for problems causing financial losses may be prioritized higher than problems causing inconvenience”. 
Applicant argues that, “The Examiner further asserts that Doan et al disclose the feature of “each action within the request resolution data structure is assigned a priority, each source of the request is assigned a priority, and each location associated with each source of the request is assigned a priority” and refers the Applicant to the abstract and paragraphs [0015] and [0017] of Doan et al.However, inspection of these passages of Doan et al confirms that a priority is 
Examiner notes that, the claim recites, ““one or more processors calculat[ing] a total priority of the request, with the total priority based upon one or more of the priorities assigned to each action, source of the request, or location”. (emphasis added). Examiner also notes that, paragraphs [0015] and [0017] of Doan reference discloses assigning priorities to action such as problems causing financial losses.
Examiner also notes that, paragraph [0069] and [0081] – [0083] of Fisher reference teaches the feature stating, “As such, the customer support agent computer systems 110 may or may not be geographically near each other, or even in the same building for each support center 104. For example, different ones of the customer support agents using computer systems 110a (i.e., the customer support agents associated with support center 104a) may be located in Los Angeles, Calif., Kansas City, Mo., and Anchorage, Ak. In this situation, customer support requests from end users 110a may be selectively routed to the customer support agents in each of the cities based on various criteria, such as availability, expertise, geographic proximity, network proximity, or network load balancing considerations”.

Examiner notes no other remarks or arguments. Accordingly, the rejection remains as is. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROKIB MASUD whose telephone number is (571)270-5390.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROKIB MASUD/Primary Examiner, Art Unit 3687